DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments submitted on August 23, 2021 have been entered. 
Claims 17-31 are examined in this Office action. 

Response to Amendment
The Declaration under 37 CFR § 1.132 filed on 08/23/2021 does provide arguments that the phenotypes exhibited by transgenic plants as claimed are not inherent features. 

Claim Rejections - 35 USC § 101
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on August 23, 2021 overcame the rejection of record.

Claim Rejections - 35 USC § 112
Scope of Enablement
Claims 17-31 remain rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for the production of transgenic Arabidopsis thaliana plants grown hydroponically in high Al3+ liquid media, does not reasonably provide enablement for producing all possible transgenic plants that exhibit increased tolerance to elevated soil levels 3+. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 6-9 in the Office action dated 07/08/2021. 
	The claims are broadly drawn to a plant cell comprising an exogenous nucleic acid having 90% or greater sequence identity to SEQ ID NO:365, said exogenous nucleic acid comprising a heterologous regulatory region operably linked to a nucleotide sequence encoding a polypeptide having 90% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:366, and wherein a plant produced from said plant cell is tolerant of elevated soil levels of Al3+ as compared to that of a control plant that does not comprise said nucleic acid; to vegetative tissue, food products, and feed products comprising said exogenous nucleic acid.
	Applicants provide a working example of an Al3+ assay for transgenic Arabidopsis thaliana (Example 2, pages 81-83), which includes three transgenic ME02064 events; where the plants were transformed with CeresClone ME02064, i.e., SEQ ID NO:365; see also the results described in Table 1 on page 82. 
	With the exception of the expressed full-length SEQ ID NO:365 in transgenic Arabidopsis thaliana plants, Applicants have not provided working examples of the expression of (i) any other protein sequence having at least 90% sequence identity to SEQ ID NO:366 in (ii) any other plant, in a claim to a plant cell and plant with tolerance to elevated soil levels of aluminum. As well, experimenting with Arabidopsis thaliana grown in a hydroponic system is very different from the context of real-life growth and culturing of plants, e.g., the claimed Populus balsamifera (balsam poplar) in boreal and montane upland.   
® instant SEQ ID NO:365 in the NCBI GenBank reveals that only two plants (maize and sorghum) have nucleotide sequences that are at least 90% identical to instant SEQ ID NO:365. Most of these nucleotide sequences are annotated as encoding (i) predicted and/or uncharacterized transcript variants in Zea mays, or (ii) predicted IQ-DOMAIN 1-like proteins in Sorghum bicolor; and most of which were not in Applicants’ possession at the time of invention. See a summary of the sequences producing significant alignments below. It is unclear what – if any – would be the effects of the instantly claimed sequences on tolerance to elevated soil levels of aluminum in all possible plants, for example in a sequoia or poplar trees, or in a sugar beet. 

    PNG
    media_image1.png
    892
    1221
    media_image1.png
    Greyscale


	All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.	


	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 23, 2021 have been carefully considered but they were not found to be persuasive. Citing the MPEP, Applicants contend that “[t]he various plant species, polypeptides, and nucleotide sequences described in the Specification provide the structural information that enables the person of ordinary skill in the art to practice the full scope of the claimed invention.” (Id., page 10, first full paragraph). Applicants discuss the Wands factors (Id., pages 11-15), and they argue that the Specification enables the full scope of the claims and discloses in Example 1 a method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim (Id., page 15, penultimate paragraph). 
	The Examiner disagrees. While the Specification discloses various plant species, polypeptides, and nucleotide sequences, these are not adequately structurally and functionally correlated to the instant claims. As described above, only two plants (maize and sorghum) have nucleotide sequences that are at least 90% identical to instant SEQ ID NO:365; when Applicants a claiming a specific function of conferring tolerance to elevated soil levels of Al3+ in all possible plants. Most of these nucleotide sequences from maize and sorghum (at least 90% i) predicted and/or uncharacterized transcript variants in Zea mays, or (ii) predicted IQ-DOMAIN 1-like proteins in Sorghum bicolor; and most of which were not in Applicants’ possession at the time of invention. The compositions that are described in the Specification do not provide the adequate structural information that enables the person of ordinary skill in the art to practice the full scope of the claimed invention. 
	For example, Applicants themselves argue that “phenotypes exhibited by transgenic plants are not inherent features” (Remarks, page 17, last paragraph). As Applicants concede, ‘[a]lthough plant transformation is often routine, the phenotypes of individual transformation events harboring identical transgenes are not uniform. For transgenes that impart a phenotype, it is typical to find that more than half of the successfully transformed plants actually exhibit phenotypes that are indistinguishable from controls.” (Id.).  
	In this area of the unpredictable arts, in the absence of recitation of the adequate structure(s) that confer the claimed function – in all possible plants - the instant claims are “reach through” claims in which the Applicants have described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 102
Claims 17-31 remain rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by ZHOU (Zhou et al., United States Patent Application Publication No. 2009/0100539 A1, published April 16, 2009). Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 9-15 in the Office action dated 07/08/2021.
	The claims are drawn to a plant cell comprising an exogenous nucleic acid having 90% or greater sequence identity to SEQ ID NO:365, said exogenous nucleic acid comprising a heterologous regulatory region operably linked to a nucleotide sequence encoding a polypeptide having 90% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:366, and wherein a (Zea mays) plant produced from said plant cell is tolerant of elevated soil levels of Al3+ as compared to that of a control plant that does not comprise said nucleic acid; to vegetative tissue, food products, and feed products comprising said exogenous nucleic acid.
	ZHOU teaches nucleotide sequences and corresponding polypeptides conferring modulated growth rate and biomass in plants grown in saline conditions (entire document; see Title, Abstract, for example). The invention relates to isolated nucleic acid molecules and their corresponding encoded polypeptides able confer the trait of improved plant size, vegetative growth, growth rate, seedling vigor and/or biomass in plants challenged with saline conditions (Abstract). The invention further relates to the use of these nucleic acid molecules and polypeptides in making transgenic plants, plant cells, plant materials or seeds of a plant having plant size, vegetative growth, growth rate, seedling vigor and/or biomass that are improved in saline conditions with respect to wild-type plants grown under similar conditions (Id.).  
	ZHOU teaches a plant, plant cell, plant material or seeds of plants comprising an isolated nucleic acid molecule and/or vector of the invention. The isolated nucleic acid molecule of the See also paragraph 0097 on page 6, describing plant transformation and the plant containing the exogenous nucleic acid being referred to as a To for the primary transgenic plant and T1 for the first generation.  
	In Example 4 on pages 15-16 (paragraphs 0183-0187), ZHOU teaches a working example of the invention, using the nucleic acid designated as ME02064 (i.e., Ceres Clone 375578; SEQ ID NO:98). Wild-type Arabidopsis thaliana Wassilewskija plants were transformed with a Ti plasmid carrying the 35S promoter (i.e., regulatory region) and Ceres Clone 375578 (paragraph 0183). Three transformed lines, ME02064-01 and ME02064-03, ME02064-04, showed the strongest qualitative tolerance to salt stress in a prevalidation assay (Table 4-1) (Id.). The differences between transgenic and non-transgenic seedlings are statistically significant, and clearly demonstrate that the enhanced tolerance to salt stress was a result of the ectopic expression of Ceres Clone 375578 in the ME02064 transformant lines (paragraph 0184).  
	ZHOU teaches that Ceres Clone 375578 encodes a 311-amino-acid protein that belongs to the calmodulin binding family (paragraph 0187). 
	The nucleic acid designated as ME02064 (Ceres Clone 375578; SEQ ID NO:98) by ZHOU corresponds to the protein sequence of SEQ ID NO:99, also taught by ZHOU. These nucleic acid and protein sequences are both 100% identical to the instantly claimed SEQ ID NOs:365 and 366, respectively. See alignment on pages 11-12 in the Office action dated 07/08/2021. 
	ZHOU teaches and claims a method of modulating plant tolerance to salinity, which comprises introducing into a plant cell an isolated nucleic acid comprising a nucleotide sequence 
	ZHOU teaches and claims the isolated nucleic acid being operably linked to a regulatory region (claim 3 of ZHOU, for example), wherein said regulatory region is a promoter (claims 4-6 of ZHOU, for example; see numerous examples of promoters). 
	ZHOU also teaches heterologous sequences, as those that are not operatively linked or are not contiguous to each other in nature (page 3, paragraph 0041). For example, the promoter and coding sequences of a corn gene expressing an amino acid transporter are not heterologous to each other, but the promoter and coding sequence of a corn gene operatively linked in a novel manner are heterologous (Id.). 
	ZHOU teaches that a population of transgenic plants can be screened and/or selected for those members of the population that have a desired trait or phenotype conferred by expression of the transgene (page 10, paragraph 0138). For example, a population of progeny of a single transformation event can be screened for those plants having a desired level of expression of a heterologous salt tolerance polypeptide or nucleic acid. As an alternative, a population of plants comprising independent transformation events can be screened for those plants having a desired trait, such as salt tolerance (Id.). 
	ZHOU further teaches and claims a plant cell comprising the nucleic acid comprising the nucleotide sequence of SEQ ID NO:98 (claim 9 of ZHOU, for example). 
	ZHOU teaches and claims a transgenic plant comprising the plant cell comprising the nucleic acid comprising the nucleotide sequence of SEQ ID NO:98 (claim 10 of ZHOU, for example). 
supra), wherein said progeny has increased salt tolerance as compared to the corresponding level in tissue of a control plant that does not comprise said nucleic acid (claim 11 of ZHOU, for example).
	ZHOU teaches and claims seed from the transgenic plant, which seed comprises the nucleic acid comprising the nucleotide sequence of SEQ ID NO:98 (claim 12 of ZHOU, for example).
	ZHOU teaches and claims vegetative tissue from the transgenic plant comprising the plant cell comprising the nucleic acid that comprises the nucleotide sequence of SEQ ID NO:98 (claim 13 of ZHOU, for example) .
	ZHOU teaches and claims a food product comprising vegetative tissue from the transgenic plant comprising the plant cell comprising the nucleic acid that comprises the nucleotide sequence of SEQ ID NO:98 (claim 14 of ZHOU, for example).    
	ZHOU teaches and claims a feed product comprising vegetative tissue from the transgenic plant comprising the plant cell comprising the nucleic acid that comprises the nucleotide sequence of SEQ ID NO:98 (claim 15 of ZHOU, for example).
	ZHOU teaches that the methods of the invention can be applied to any plant, preferably higher plants, pertaining to the classes of Angiospermae and Gymnospermae. Plants of the subclasses of the Dicotylodenae and the Monocotyledonae are particularly suitable (page 11, paragraph 0143). The methods of the invention are preferably used in plants that are important or interesting for agriculture, horticulture, biomass for bioconversion and/or forestry. Non-limiting examples include, for instance, oilseed rape (i.e., Brassica napus), cotton (i.e., Gossypium hirsutum), soybean (i.e., Glycine max), sugar beet (i.e., Beta vulgaris), alfalfa (i.e., Medicago sativa), and others (page 11, paragraph 0144). 
3+ would be inherent to the sequences described as SEQ ID NO:98-99, taught by ZHOU (and also to the plant cells and plants transformed with these sequences); and which comprise the recited structure(s), which are required for the claimed function. 
	Accordingly, ZHOU anticipated the claimed invention.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on August 23, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that ZHOU is not asserted to describe any plant that is tolerant to elevated soil levels of A13+ as compared to that of a control plant that does not comprise said nucleic acid. (Remarks, page 16, first full paragraph). Applicants argue that the missing features may not be implied as being inherent because the Action does not provide any basis in fact or technical reasoning that the feature necessarily flow from the teachings of the cited reference (Id., last paragraph). Applicants argue that it is well known to one of skill in the art that phenotypes exhibited by transgenic plants are not inherent features (Id., page 17, last paragraph). Applicants refer to the previously provided Declaration to support their argument (Id., paragraph bridging pages 17-18).   
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. 
	In the instant case, the claims are directed to compositions (as plant cells, plants, and seed) that comprise and transgenically express an exogenous nucleic acid having 90% or greater sequence identity to SEQ ID NO:365, said exogenous nucleic acid comprising a heterologous regulatory region operably linked to a nucleotide sequence encoding a polypeptide having 90% 3+ as compared to that of a control plant. All of the claimed composition are taught by ZHOU. The claimed function follows from these compositions. 
	In contrast to Applicants’ arguments, ZHOU specifically teaches and claims a plant cell and a plant comprising the nucleotide sequence of SEQ ID NO:98 (i.e., instantly claimed SEQ ID NO:365). As described above, ZHOU repeatedly highlights the importance of the compositions and methods of the invention in plants that are important or interesting for agriculture, horticulture, biomass for bioconversion and/or forestry. 
	Further in contrast to Applicants’ arguments, the instant claims do not require any particular or quantifiable level(s) of nucleic acid or protein expression, nor do they require any particular quantifiable level of tolerance to elevated soil levels of A13+; they only require some unspecified level of tolerance versus the comparable control plants. Therefore, the degree of nucleic acid and protein expression (i.e., level of expression of the transgene) is irrelevant for the instant claims. 
	Also as described above, ZHOU teaches and claims only a finite number of polynucleotide and polypeptide sequences. ZHOU highlights that SEQ ID NO:99 (i.e., instantly claimed SEQ ID NO:366) is an important polypeptide of the invention because ZHOU discloses and claims SEQ ID NO:99 in claims 1, 7, and 9 (and dependent claims). Although ZHOU does not create a transgenic (e.g., maize) plant expressing the polypeptide of SEQ ID NO:99, and which is tolerant of elevated soil levels of Al3+ as compared to that of a control plant, HENDRICKS teaches how to do so by providing all steps and working examples. Indeed, it is well settled that “a reference can anticipate a claim even if it “d[oes] not expressly spell out” all a person of skill in the art, reading the reference, would “at once envisage” the claimed arrangement or combination.” See Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1392 (Fed. Cir. 2015) (finding a reference can anticipate a claim where there is no evidence that the claimed combination was in fact created, but where the claimed combination is plainly suggested as an alternative embodiment). See also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1379 (Fed.Cir.2001) (“Rather, anticipation only requires that those suggestions be enabled to one of skill in the art.”) Here, the skilled artisan is taught methods to create a transgenic (e.g., maize) plant as claimed, and provided SEQ ID NO:99 as a suitable polypeptide for use in the claimed method. Using this information, the skilled artisan can “at once envisage” the claimed compositions and methods. Note also the explanation given by the Patent Trial and Appeal Board in Ex parte Christophe Reuzeau, Appeal No. 2016-000979 (decided 03/24/2017), at pages 9-18, where in a factually similar context the rejection was affirmed. 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663